DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4-6, 9, 15-17 and 20 are cancelled.  Claim 21 is newly added. Therefore, claims 1-3, 7-8, 10-14, 18-19 and 21 are pending.

Response to Arguments
Applicant's arguments filed on 06/08/2021 have been fully considered but they are not persuasive. 
Applicant’s ONLY arguments are follows: 
1.    	The Office cites the red color filter, the green color filter, and the blue color filter of Miyashita as teaching this feature, but does not cite the white color filter of Miyashita.  However, the Office equated the color resist units of all of the at least four different colors of claim 1 with the red color filter, the green color filter, the blue color filter, and the white color filter of Miyashita in the evaluation of the feature "a transparent layer on a side of the color filter layer away from the base plate and covering the color resist units of all of the at least four different colors".

Examiner’s responses to Applicants’ ONLY arguments are follows:
1.	Examiner respectfully disagrees. Miyashita discloses “the color filters of white component 17w are formed by developing the white color resist 24w with a prescribed developer (FIG. 6J)” [0054]. 
Furthermore, "all of the at least four different colors" interprets as “all of the red color filters or the green color filters or the blue color filters or the white color filters”, (but not all the four different color filters) as shown in Fig. 10 of Miyashita; therefore, "a transparent layer on a side of the color filter layer away from the base plate and covering the color resist units of all of the at least four different colors" to manipulate the thickness of liquid crystal.
 	It would be obvious as a matter of design choice to form "a transparent layer on a side of the color filter layer away from the base plate and covering the color resist units of all four different color filters", since applicant has not disclosed that "a transparent covering the color resist units of all four different color filters" solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with "a transparent layer on a side of the color filter layer away from the base plate and covering the color resist units of all four different color filters".
	However, Kubota et al. (JP 11101906), which disclose "a transparent layer 5 on a side of the color filter layer 4 away from the base plate and covering the color resist units of all three different color filters or all of the at least three different colors", it obviously apply to all four color filters for the same motivation to control a liquid crystal layer to the optimum thickness for each color layer by forming a coating film to a desired thickness for each color layer according to the difference in hydrophilicity between the color layer and the coating film as Kubota et al. taught. Yoshimi et al. (US 20090207349) as IDS provided also discloses the amended subject matters.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 7-8, 10-14, 18-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 11 have been amended and new claim 21 cites with the features “wherein the white color resist unit is made of a same material as the transparent layer”.  However, “white color resist” cannot made of “the transparent layer” since “white color” cannot be not transparent (that is clear or colorless that is not white color). Therefore, claims 1-3, 7-8, 10-14, 18-19 and 21 are indefinite.
when LCD using the white light source.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 7-8, 10-12, 18-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyashita (US20100182549) in view of Kubota et al. (JP11101906), Yoshimi et al. (US 20090207349) as IDS provided and Park et al. (US 20120120119).

    PNG
    media_image1.png
    337
    789
    media_image1.png
    Greyscale

Regard to claims 2 and 10, Miyashita discloses a display device comprising the liquid crystal display panel, wherein the liquid crystal display panel comprises: 
an array substrate [first substrate 11 comprising pixel electrodes 14 are electrically connected to thin film transistors (TFTs) 16], 
a color filter substrate [a second substrate 12] arranged opposite the array substrate; 
a liquid crystal layer LC between the array substrate and the color filter substrate,
wherein the color filter substrate comprises: 
a base plate 12; 
a color filter layer (17R, 17G, 17B, 17W), wherein the color filter layer is disposed on a side of the base plate close to the array substrate, wherein the color filter layer comprises multiple rows of color resist units (see Fig. 4 below), wherein the color resist units in each row having at least four different colors (red, green, blue and white), and 
a transparent layer [a transparent films 26 having various thicknesses are formed on the color filters and a common electrode 19 made of an ITO film to cover the respective color filters 17 and an orientation film 21 is coated on the common electrode 19 by a press printing method so as to cover the common electrode 19] on a side of the color filter layer away from the base plate and covering the color resist units of the all of the at least four different colors (see Fig. 10 above) ["all of the at least four different colors" may interpret as “all of the red color filters or all of the green color filters or all of the blue color filters or all of the white color filters”, not “all four color filters”. See below rejection, if "all of the at least four different colors" interprets as all four different color filters];
wherein 
a first distance of any one of the color resist units of the all of the at least four different colors is different from a first distance of any other of the color resist units of the all of the at least four different colors [corresponding to the thicknesses of the liquid crystal layer which correspond to the red color filter, the green color filter, and the blue color filter, respectively], such that portions of the liquid crystal layer corresponding to color resist units of different colors have different cell thicknesses, 
wherein 
the first distance is a distance between a surface of the base plate 12 close to the color resist units and a surface of the transparent layer [the transparent films 26, the common electrode 19 and the orientation film 21] away from the color resist units;  
the color resist units of the all of the at least four different colors comprises a red color resist unit, a green color resist unit, a blue color resist unit and a white color resist unit ["all of the at least four different colors" may interpret as “all of the red color filters or all of the green color filters or all of the blue color filters or all of the white color filters”, not “all four color filters”. See below rejection, if "all of the at least four different colors" interprets as all four different color filters];
the white color resist unit is made of the transparent layer [a resist 24w, which is clear and colorless in the visual light range with no pigments (hereinafter referred to as a white color resist 24w for convenience) [0054] obviously when using white light source].

Regard to claim 11, Miyashita discloses a manufacturing method for the production of the a color filter substrate 12 comprising: a base plate 12; a color filter layer 17 on the base plate; a transparent layer 26 on a side of the color filter layer facing away from the base plate and covering the color resist units of the at least four different colors (see Fig. 10 above), wherein the manufacturing method comprises: 
forming a pattern of the color filter layer (17R, 17G, 17B, 17W) on the base plate 11 as shown in Fig. 6, wherein the color filter layer comprises multiple rows of color resist units, wherein the color resist units in each row have at least four different colors (see Fig. 4 below) ["all of the at least four different colors" may interpret as “all of the red color filters or all of the green color filters or all of the blue color filters or all of the white color filters”, not “all four color filters”. See below rejection, if "all of the at least four different colors" interprets as all four different color filters] a 
forming a transparent layer [a transparent films 26 having various thicknesses are formed on the color filters and a common electrode made of an ITO film to cover the respective color filters 17 and an orientation film 21 is coated on the common electrode 19 by a press printing method so as to cover the common electrode 19] on the pattern of color filter layer, 
wherein 
a first distance of any one of the color resist units of the all of the at least four different colors is different from a first distance of any other of the color resist units of the all of the at least four different colors ["all of the at least four different colors" may interpret as “all of the red color filters or all of the green color filters or all of the blue color filters or all of the white color filters”, not “all four color filters”. See below rejection, if "all of the at least four different colors" interprets as all four different color filters], 
the first distance is a distance between a surface of the base plate 12 close to the color resist units and a surface of the transparent layer [the transparent films 26, the common electrode 19 and the orientation film 21] away from the color resist units,
the color resist units of the all of the at least four different colors comprises a red color resist unit, a green color resist unit, a blue color resist unit and a white color resist unit ["all of the at least four different colors" may interpret as “all of the red color filters or all of the green color filters or all of the blue color filters or all of the white color filters”, not “all four color filters”. See below rejection, if "all of the at least four different colors" interprets as all four different color filters];
the white color resist unit is made of the transparent layer [a resist 24w, which is clear and colorless in the visual light range with no pigments (hereinafter referred to as a white color resist 24w for convenience) [0054] obviously when using white light source].

Regard to claim 21, Miyashita discloses a liquid crystal display panel comprising: 
an array substrate [first substrate 11 comprising pixel electrodes 14 are electrically connected to thin film transistors (TFTs) 16], 
a color filter substrate arranged opposite the array substrate; and 
a liquid crystal layer C between the array substrate and the color filter substrate, 
wherein the color filter substrate comprises: 
a base plate 12; 
a color filter layer 17, wherein the color filter layer 17 is disposed on a side of the base plate 12 close to the array substrate, and wherein the color filter layer comprises multiple rows of color resist units (see Fig. 4 below), the color resist units in each row having at least four different colors, and 
a transparent layer 26 on a side of the color filter layer 17 away from the base plate and covering the color resist units of all of the at least four different colors ["all of the at least four different colors" may interpret as “all of the red color filters or all of the green color filters or all of the blue color filters or all of the white color filters”, not “all four color filters”. See below rejection, if "all of the at least four different colors" interprets as all four different color filters], 
wherein 
a first distance of any one of the color resist units of the all of the at least four different colors is different from a first distance of any other of the color resist units of the all of the at least four different colors, such that portions of the liquid crystal layer corresponding to color resist units of different colors have different cell thicknesses ["all of the at least four different colors" may interpret as “all of the red color filters or all of the green color filters or all of the blue color filters or all of the white color filters”, not “all four color filters”. See below rejection, if "all of the at least four different colors" interprets as all four different color filters], 
the first distance is a distance between a surface of the base plate close to the color resist units and a surface of the transparent layer away from the color resist units,  
the color resist units of the all of the at least four different colors comprises a red color resist unit, a green color resist unit, a blue color resist unit and a white color resist unit,  

However, Miyashita fails to disclose the liquid crystal display panel, wherein 
the white color resist unit is made of a same material as the transparent layer.
the transparent layer on a side of the color filter layer away from the base plate and covering the color resist units of all four different color filters;
the transparent layer consists of an acryl type of epoxy resin;
the first distance of the red color resist unit is larger than the first distance of the white color resist units, the first distance of the white color resist unit is larger than the first distance of the green color resist units, and the first distance of the green color resist unit is larger than the first distance of the blue color resist units;

Park et al. teach the liquid crystal display panel (see Fig. 3), wherein a transparent layer [a planarizing layer OC] on a side of the color filter layer away from the base plate 110 and covering the color resist units CF1/CF2/CF3/105W of all four different color filters; when LCD using the white light source].

    PNG
    media_image2.png
    393
    762
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    227
    568
    media_image3.png
    Greyscale
  
Kubota et al. (or Yoshimi et al.) teach the liquid crystal display panel, wherein 
the transparent layer [Protective layer 6 as Kubota et al. taught or the overcoat layer 5 as Yoshimi et al. taught] on a side of the color filter layer 4 away from the base plate and covering the color resist units of all three different color filters", it obviously apply (b) the transparent layer covering all four different color filters (all of the at least four different colors) for the same motivation to control a liquid crystal layer to the optimum thickness for each color layer by forming a coating film to a desired thickness for each color layer according to the difference in hydrophilicity between the color layer and the coating film as Kubota et al. taught (see Fig. 2 above) or Yoshimi et al. taught (see Fig. 3C above); 
the transparent layer consists of an acryl type of epoxy resin [Protective layer 6 coating liquid o-cresol novolac epoxy acrylate [0036] as Kubota et al. or the transparent layer [the overcoat layer 5] is formed of an acryl type of epoxy resin [0047] as Yoshimi et al. taught] for providing hydrophilicity for each color formed on the substrate [0038] as Kubota et al. taught;
the formed protective layer (the transparent layer) has a required thickness difference for each color of the colored layer, and in a liquid crystal display device manufactured using such a color filter, An optimum thickness of the liquid crystal layer can be set for each color of the colored layer, and a liquid crystal display device having excellent display quality can be realized.

It would be obvious as a matter of design choice to form d) "a transparent layer on a side of the color filter layer away from the base plate and covering the color resist units of all four different color filters, wherein the first distance of the red color resist unit is larger than the first distance of the white color resist units, the first distance of the white color resist unit is larger than the first distance of the green color resist units, and the first distance of the green color resist unit is larger than the first distance of the blue color resist units”, since applicant has not disclosed that "a transparent layer on a side of the color filter layer away from the base plate and covering the color resist units of all four different color filters, wherein the first distance of the red color resist unit is larger than the first distance of the white color resist units, the first distance of the white color resist unit is larger than the first distance of the green color resist units, and the first distance of the green color resist unit is larger than the first distance of the blue color resist units” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with "a transparent layer on a side of the color filter layer away from the base plate and covering the color resist units of all four different color filters, wherein the first distance of the red color resist unit is larger than the first distance of the white color resist units, the first distance of the white color resist unit is larger than the first distance of the green color resist units, and the first distance of the green color resist unit is larger than the first distance of the blue color resist units”.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to form d) "a transparent layer on a side of the color filter layer away from the base plate and covering the color resist units of all four different color filters, wherein the first distance of the red color resist unit is larger than the first distance of the white color resist units, the first distance of the white color resist unit is larger than the first distance of the green color resist units, and the first distance of the green color resist unit is larger than the first distance of the blue color resist units”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

It would have been an obvious matter of choice to form d) "a transparent layer on a side of the color filter layer away from the base plate and covering the color resist units of all four different color filters, wherein the first distance of the red color resist unit is larger than the first distance of the white color resist units, the first distance of the white color resist unit is larger than the first distance of the green color resist units, and the first distance of the green color resist unit is larger than the first distance of the blue color resist units”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a the liquid crystal display panel as Yoshimi et al. disclosed with the liquid crystal display panel, wherein a) the white color resist unit is made of a same material as the transparent layer for reducing and/or preventing color irregularity [0055] as Park et al. taught; b) the transparent layer on a side of the color filter layer away from the base plate and covering the color resist units of all four different color filters; c) the transparent layer consists of an acryl type of epoxy resin for providing hydrophilicity for each color formed on the substrate [0038] as Kubota et al. taught [for high in transparency and excellent in heat resistance [0047] as Yoshimi et al. taught.]; d) the first distance of the red color resist unit is larger than the first distance of the white color resist units, the first distance of the white color resist unit is larger than the first distance of the green color resist units, and the first distance of the green color resist unit is larger than the first distance of the blue color resist units for controlling a liquid crystal layer to the optimum thickness for each color layer by forming a coating film to a desired thickness for each color layer according to the difference in hydrophilicity between the color layer and the coating film as Kubota et al. taught [for providing a multigap structure, thereby making it possible to yield a liquid crystal display wherein a large color shift is not generated in oblique directions as Yoshimi et al. taught].

For claims 7 and 18, in the dictionary, an aspect ratio defines as “the ratio of the width to the height of an image or screen”. In Merriam Weber dictionary (https://www.merriam-webster.com/dictionary/aspect%20ratio), an aspect ratio defines as “the ratio of the width of a television or motion-picture image to its height”.  In Wikipedia, an aspect ratio defines as “the ratio of its sizes in different dimensions” or “the ratio of the longest side to the shortest side” (https://en.wikipedia.org/wiki/Aspect_ratio).  Therefore, the aspect ratio of 1:1 is square or 1:3 is rectangular of the color resist unit.

Regard to claims 7 and 18, Miyashita discloses the liquid crystal display panel, wherein the at least four different colors comprise red, green, blue and white, and each color resist unit has an aspect ratio Gas/Gd in a range from 1:1 to 1:3 as shown in Fig. 4.  

    PNG
    media_image4.png
    396
    446
    media_image4.png
    Greyscale

Regard to claims 8 and 19, Miyashita (Fig. 4 above) discloses the liquid crystal display panel, wherein in the color filter layer, the multiple rows of color resist units are arranged in a matrix, and a color resist unit in an ith row and a jth column has a same color as a color resist unit in an (i+1)th row and the jth column, or as the color resist unit in the (i+1)th row and the (j+1)th column, or as the color resist unit in the (i+1)th row and the (j+2)th column, wherein i and j are both positive integers.  

Regard to claim 12, Miyashita discloses a manufacturing method for the production of the color filter substrate, wherein the step of forming a transparent layer on the pattern of color filter layer comprises: 
coating a layer of insulating transparent material on the pattern of the color filter layer [transparent films 26 having various thicknesses are formed on the color filters [0066]]; and 
performing a patterning process on the insulating transparent material to form the transparent layer [transparent film patterns respectively formed on the color filters for green, blue and white as claim 11 of the reference Miyashita].
s 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (US20100182549) in view of Kubota et al. (JP11101906), Yoshimi et al. (US 20090207349) as IDS provided and Park et al. (US 20120120119) as applied to claims 2 and 10 in view of Keyes et al. (US6139924).

Miyashita fails to disclose the liquid crystal display panel, wherein the following equation holds for the red color resist unit, the green color resist unit and the blue color resist unit: d= Fλ/2π∆n and wherein ∆n is a birefringence of liquid crystals, λ is a wavelength of incident light, F=kπ, wherein k is a positive integer, and d is a cell thickness for a portion of the liquid crystal layer corresponding to the color resist unit and d is equal to a second distance between opposite surfaces of the array substrate and the color filter substrate minus the first distance.  

Keyes at al. teach (col. 13 lines 60 to col 14 line 24) the transmission of the liquid crystal compounds maximizes when d∆n = λ/2, where d=device spacing or cell gap, ∆n= liquid crystal birefringence, λ=wavelength of light used, which corresponds to light transmitting through different color filters with different wavelengths; therefore, the device spacing or cell gap d will be changed according to the color resist units to maximize the light transmission through the liquid crystal compounds.  It is obvious when k=1, the following equation holds for the red color resist unit, the green color resist unit and the blue color resist unit (giving the different cell thicknesses of liquid crystal at different red, green and blue color resist units): d = Fλ/2π∆n = λ/2∆n [or d∆n = λ/2] and wherein ∆n is a birefringence of liquid crystals, λ is a wavelength of incident light produced at different color filters, F=kπ where k=1 is a positive integer, and d is a cell thickness [device spacing or cell gap at red, green and blue color resist units] for a portion of the liquid crystal layer corresponding to the color resist unit and d is equal to a second distance between opposite surfaces of the array substrate and the color filter substrate minus the first distance [device spacing or cell gap corresponding to the color resist unit]. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Yoshimi et al. disclosed with the liquid crystal display panel, wherein  the red color resist unit, the green color resist unit and the blue color resist unit: d= Fλ/2π∆n and wherein ∆n is a birefringence of liquid crystals, λ is a wavelength of incident light, F=kπ, wherein k is a positive integer, and d is a cell thickness for a portion of the liquid crystal layer corresponding to the color resist unit and d is equal to a second distance between opposite surfaces of the array substrate and the color filter substrate minus the first distance with k=1 for maximizing light transmission at different color resist units producing  different wavelength as Keyes at al. taught. 

3.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (US20100182549) in view of Kubota et al. (JP11101906), Yoshimi et al. (US 20090207349) as IDS provided and Park et al. (US 20120120119)as applied to claim 11 in view of Nam et al. (US 20080003511).

Miyashita fails to disclose the feature of claim 13.

    PNG
    media_image5.png
    195
    523
    media_image5.png
    Greyscale

Regard to claim 13, Nam et al. teach a manufacturing method for a liquid crystal display panel comprising: manufacturing a color filter substrate by 
forming support posts 416 on the color filter substrate 411 [column spacers 416 is formed on the color filter substrate 411 [0074]] and 
coating with a sealant; dripping liquid crystals onto an array substrate [a seal pattern is formed with a sealant on the color filter substrate and at the same time liquid crystal is dropped to the array substrate [0077]]; and 
aligning the color filter substrate with the array substrate [after liquid crystal is dropped and dispensed on image display regions of the second mother substrate where the plurality of color filter substrates are disposed, the first and second mother substrates are attached by applying a certain pressure thereto to thereby make the liquid crystal uniformly distributed to the entire image display regions to thus form a liquid crystal layer [0078]]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Miyashita disclosed with the feature of claim 13 for spreading uniformly the dropped liquid crystal on the entire portion of the panel [0078] and [0082] as Nam et al. taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871